Title: To George Washington from Joseph Valentine, 29 July 1764
From: Valentine, Joseph
To: Washington, George



Sir
July 29th 1764

I Rec’d yours of the 18th which has Gave me a good deel of uneasiness and if I was gilty of the Crime you Lay to my Charge you have Just Cause to Blame me, but so farr from that I have had a good deel of defferance with the Overseers when they did Raily want to get sum other Sort of tobaco to plant, and have ordred if they had not plants of th⟨mutilated⟩ not to get plants any wheare but had Reather their ground should ly unplanted then to plant arronoco—the Sort of tobo you saw at dite Howls ass he had the Seed from Gilliam is Rank arronoco which Gilliam Said he had from Graves I have had several disputs abought it Graves has offerd several times to swear pine Blank that gilliam never had a seed from him in his life I saw a little of that sort of tobaco in gilliams Crop Last year I got a little of it and planted wheare I live on purpose to make a tryal of it and to S⟨ee⟩ which was in the Rong which tobaco Sir I ⟨b⟩elieve you saw growing by my plant patch abught 300 plants and is Raily Rank arronoco and no more like graveses tobaco then Chalk is like Chees wheare gilliam got this seed from I Cant tel I am sertain he did not get it from graves the other Sort you saw at dite Howls is the Rail tru sweet sented he had the seed from me abaught two years ago ass we Change our seed from the defferant plantations to preserve it for it will alter and ware out if it is planted two long upon one plantation with out shifting[.] the tobaco you saw at the plantations in yorke is the Rail tru sort of sweat sented if their is any Sutch planted although it is narrow now accasiond by the dry weather I have seen it a good deel narrower in Colo. Custises life time and two thirds of it wolloon—Goddins tobo is from Seed I Sent him Last winter and is the Rail tru sort it is the Same at old Quarter so their is not any arronoco but what you saw at dite Howls &

gilliams exepting that Little I planted on purposly to make the tryal I above menchi⟨o⟩ned I find gilliam is in the Rong and it is ⟨mutilated⟩ that hes got that Sort of tobo from sum wheare I Cant tel wheare though I am determind to distroy the sort intirely they shall plant no more of it—this Sir is the Very truth of the matter ass near ass I can Relate it I Submit the whole to your Judgment and if you think Sir my Crime is unpardenable and I am to Remove it will be the Better for me—for I am Cept in perpeatual troble and my life is misery to me for every falt falls upon me though I Can Say it with a Clear Conchisons that nobodey Cud or wod aStrove more for the advantage of the Estate I had in my Care then I have done in Every Shape—I believe sir it is unposable for any one or even you your self to be heir to have every thing done Right to your Sadisfaction and orders ass you wod have it done at those distiant Quarters.
We have ben very dry ⟨mutilated⟩ your Corn has sufferd very mutch but we have Just had a fine shour of Rane and Revived it very mutch your fellow Brunswick is very Bad I am Railey afraid we shall Loos him I am afraid he is poysond I have had a negro doctor to Look at him and am agoing to try what he Can do for him. have in C[l]osd you the weights of all the Crop of tobo Excepting the Eastron shore 7 hhds which I have not got have Sold all your Corn at King Wm Quarter to Mr Braxton @11/ pr Barel the money agreed to be paid in October next have no more to ad at present But Remain Sir your most abliging and Humble servent

Joseph Valentine

